Exhibit 10.2



Employment Agreement Acknowledgement

 

This Acknowledgment to the Employment Agreement by and between Opiant
Pharmaceuticals, Inc. (the “Company”) and Roger Crystal (the “Employee”)
(collectively, the “Parties”) dated October 19, 2009 (the “Employment
Agreement”), and amended on December 31, 2012 (the “First Amendment”), December
31, 2013 (the “Second Amendment”) and January 1, 2016 (the “Third Amendment”)
(collectively, the “Amendments”), is entered into by and between the Company and
Employee effective March 31, 2017 (the “Effective Date”).

 

The Parties hereby mutually acknowledge and agree, in consideration of the
Company’s intention to enter into a new employment agreement with Employee, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, that fifty-five percent (55%) of Employee’s stock options,
as listed on Exhibit A attached hereto (the “Options”), shall be forfeited by
the Employee to the Company as of the Effective Date. Employee hereby
acknowledges and agrees that, upon the forfeiture of these Options, he shall
forfeit all right, title and interest in and to such Options, as well as all
right, title and interest in and to the shares of common stock underlying such
Options.

 

Additionally, the Parties hereby mutually acknowledge and agree that thirty-five
percent (35%) of Employee’s Owed Amounts, as that term is defined in the Third
Amendment thereto and as set forth on Exhibit B, shall be forfeited by the
Employee to the Company in the manner specified in Exhibit B. Employee hereby
acknowledges and agrees that, upon the forfeiture of the Owed Amounts, he shall
forfeit all right, title and interest in and to such Owed Amounts (collectively
with the forfeited stock options, the “Forfeited Amounts”).

 

Employee waives and relinquishes any claim or right to the Forfeited Amounts.
The delivery of this Employment Agreement Acknowledgement is irrevocable and,
once delivered to the Company, may not be withdrawn under any circumstances.
Furthermore, this Employment Agreement Acknowledgement shall inure to the
benefit of the Company and its successors and assigns.

 

This Employment Agreement Acknowledgement is intended to comply with, or
otherwise be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended and any regulations and Treasury guidance promulgated thereunder
("Section 409A"). The Company shall undertake to administer, interpret, and
construe this Employment Agreement Acknowledgement in a manner that does not
result in the imposition on the Employee of any additional tax, penalty, or
interest under Section 409A.

 

Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) that
were otherwise payable pursuant to the terms of the Employment Agreement and
Amendments thereto.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF the parties have executed this Employment Agreement
Acknowledgement effective as of this 31st day of March, 2017.

 

 

OPIANT PHARMACEUTICALS, INC.

 

 

By: /s/ Dr. Michael Sinclair

 

Title: Executive Chairman

 

Date: March 31, 2017

 

 

ROGER CRYSTAL

 

 

By: /s/ Dr. Roger Crystal

 

Title: Chief Executive Officer

 

Date: March 31, 2017

 

 

 

 

 

 

  

Exhibit A

 

Options 

 

Date of Grant Forfeited Options Exercise Price 12/31/12 85,000 $15.00 12/31/12
40,000 $15.00 8/1/13 50,000 $20.00 8/1/13 50,000 $15.00 12/31/12 25,000 $12.00
5/1/13 25,000 $10.00 8/1/13 25,000 $10.00 11/1/13 25,000 $10.00 12/31/13 100,000
$10.00 5/1/13 50,000 $8.00 11/1/13 50,000 $8.00 12/31/13 100,000 $8.00 6/15/14
200,000 $8.00

 

 

 

 

  

Exhibit B

 

Schedule of Owed Amounts

 

Total Owed Amount
(see table below for details) Forfeited Percentage

Total Forfeited Amount

(see table below for details)

$1,675,225.63 35% $586,328.97

 

 

Details of Owed and Forfeited Amounts Owed Amount Payment Date Forfeited Amount
$1,531,475.63 On or about March 31, 2017 $442,578.97 $71,875 September 30, 2017
$71,875 $71,875 March 31, 2018 $71,875

 

 

 

